On Rehearing.
PER CURIAM.
We have considered the application by the appel-lee for a reargument, and think it should be denied, as we did not overlook the various contentions of the appellee respecting the validity and effect of the license agreement with Brigham. Nor did we overlook the consideration, though we did not refer to it in our opinion, that it does not appear to have occurred to the appellee’s counsel'that the court could not have adjudged that agreement to be inoperative, void for fraud, or otherwise invalid. Brigham was not a party to the suit, and ho decree could have been made in his absence adjudging his license void.